J-S66002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

COREY L. GARLAND,

                         Appellant                  No. 878 WDA 2014


          Appeal from the Judgment of Sentence of April 28, 2014
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0007068-2008


BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED DECEMBER 30, 2015

      Appellant, Corey L. Garland, appeals from the judgment of sentence of

eighteen to thirty-six months of incarceration entered on April 28, 2014,

following the revocation of Appellant’s probation. Upon review, we affirm.

      The trial court summarized the factual and procedural background of

this case as follows:

            On January 16, 2008, [A]ppellant was charged with
            one count of rape, one count of sexual assault, one
            count of aggravated indecent assault, one count of
            corruption of the morals of a minor and one count of
            indecent assault. On January 7, 2009, [Appellant]
            entered a plea of guilty to the charge of sexual
            assault in exchange for the dismissal of the other
            charges and a sentence of incarceration of not less
            than two nor more than four years, with a period of
            probation to be set by the [trial c]ourt. On April 2,
            2009, following the receipt and review of a
            presentence report, th[e trial c]ourt sentenced
            [Appellant] in accordance with the plea agreement to
            a period of incarceration of not less than two nor

*Retired Senior Judge assigned to the Superior Court.
J-S66002-15


          more than four years, to be followed by a period of
          probation of three years, during which he was to
          have no contact with the victim and he was to
          undergo random drug screening.

          In August 2012, [Appellant] violated his [] parole
          when he missed his curfew and was found in
          possession of a knife. A probation violation hearing
          was held on November 5, 2012, at which time he
          was sentenced to a period of incarceration of not less
          than six nor more than twelve months to be followed
          by a period of probation of three years, he was to
          have no contact with the victim, undergo random
          drug screening and enroll and complete sexual
          offenders treatment.       On June 3, 2013, another
          probation violation hearing was held at which time
          his probation was revoked and a new period of
          probation of three years was imposed with the same
          terms and conditions previously imposed upon him.
          At that hearing, [Appellant] stated that he
          understood fully what he was supposed to do and he
          was going to abide by all of those rules and
          conditions. Another probation violation hearing was
          held on November 4, 2013, at which hearing
          [Appellant’s] state parole officer indicated that Mercy
          Behavioral Clinic did not want him back since he
          violated all of their rules, but requested that Justice-
          Related Services formulate a treatment plan for
          [Appellant]. Accordingly, his case was continued for
          sixty days to allow that treatment plan to be
          developed. On January 6, 2014, another violation
          hearing was held, at which point in time th[e trial
          c]ourt ordered a presentence report in aid of
          sentencing. On April 28, 2014, another violation
          hearing was held and as a result of the receipt and
          review of the presentence report and the probation
          violation report, together with the testimony of the
          state parole officer, [Appellant] was sentenced to a
          period of incarceration of not less than eighteen nor
          more than thirty-six months, to be followed by a
          period of probation of three years, with all of the
          other conditions that had previously been imposed
          upon him.



                                   -2-
J-S66002-15



Trial Court Opinion, 2/13/15, at 2-3.

      Appellant filed a motion for reconsideration of sentence on April 30,

2014, which the trial court denied on May 1, 2014.          Thereafter, Appellant

filed this timely appeal.      Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

      Appellant presents two sentencing issues for our review:

             I.      DID THE TRIAL COURT FAIL TO PLACE
                     ADEQUATE REASONS ON THE RECORD FOR
                     THE LENGTHY SENTENCE IT IMPOSED?

             II.     DID THE TRIAL COURT FAIL TO ADEQUATELY
                     CONSIDER AND APPLY ALL OF THE RELEVANT
                     SENTENCING CRITERIA, INCLUDING THE
                     PROTECTION OF THE PUBLIC, THE GRAVITY OF
                     THE OFFENSE/VIOLATION, AND [APPELLANT’S]
                     CHARACTER AND REHABILITATIVE NEEDS, AS
                     REQUIRED UNDER 42 Pa.C.S.A. § 9721(b)?

Appellant’s Brief at 5.

      We initially note that “when a court revokes probation and imposes a

new sentence, a criminal defendant needs to preserve challenges to the

discretionary aspects of that new sentence either by objecting during the

revocation        sentencing    or   by    filing   a   post-sentence   motion.”

Commonwealth v. Kalichak, 943 A.2d 285, 289 (Pa. Super. 2008)

(citation omitted). In this case, Appellant did not object to his sentence at

the revocation hearing, however, he did file a post-sentence motion in which

he challenged the discretionary aspects of his sentence. We thus review the

trial court’s sentence imposed following the revocation of probation for an



                                          -3-
J-S66002-15



error of law or an abuse of discretion. Commonwealth v. Colon, 102 A.3d

1033, 1041 (Pa. Super. 2014).

      “[Our] scope of review in an appeal from a revocation [sentence]

includes   discretionary   sentencing    challenges.”        Commonwealth       v.

Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013) (en banc). “An abuse of

discretion is not merely an error of judgment, but if in reaching a conclusion

the law is overridden or misapplied or the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence or the record, discretion is abused.”        Commonwealth v.

Burns, 988 A.2d 684, 689 (Pa. Super. 2009) (en banc) (citation omitted),

appeal denied, 8 A.3d 341 (Pa. 2010).

      Appellant specifically claims that the trial court “did not place adequate

reasons on the record to justify the length of the sentence it imposed,” and

“announced    [Appellant’s]   sentence    before   getting   and   reviewing   the

[Presentence Investigative Report (PSI)].” Appellant’s Brief at 15. Appellant

also contends that the trial court “did not adequately consider the protection

of the public, the gravity of the violation, and [Appellant’s] character and

rehabilitative needs….” Id.

      Appellant’s challenge to the discretionary aspects of his sentence is not

appealable as of right. Colon, supra at 1042.

             Before we reach the merits of this issue, we must
             engage in a four part analysis to determine: (1)
             whether the appeal is timely; (2) whether Appellant
             preserved his issue; (3) whether Appellant’s brief
             includes a concise statement of the reasons relied

                                        -4-
J-S66002-15


           upon for allowance of appeal with respect to the
           discretionary aspects of sentence [as required by
           Rule 2119(f) of the Pennsylvania Rules of Appellate
           Procedure]; and (4) whether the concise statement
           raises a substantial question that the sentence is
           appropriate under the sentencing code. The third
           and fourth of these requirements arise because
           Appellant’s attack on his sentence is not an appeal
           as of right. Rather, he must petition this Court, in
           his [Rule 2119(f)] concise statement of reasons, to
           grant consideration of his appeal on the grounds that
           there is a substantial question.      [I]f the appeal
           satisfies each of these four requirements, we will
           then proceed to decide the substantive merits of the
           case.

Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citations omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

     Here, Appellant filed a timely notice of appeal, preserved his

sentencing challenge in his motion for reconsideration of sentence, and

included a separate Rule 2119(f) concise statement in his appellate brief.

See Appellant’s Brief at 17-22. Moreover, Appellant has raised a substantial

question for our review by asserting that the trial court failed to state

adequate reasons on the record for its sentence, and failed to properly

consider   the    factors     enumerated    in    42    Pa.C.S.A.   §   9721(b).

Commonwealth v. Jones, 613 A.2d 587, 590 (Pa. Super. 1992) (en banc);

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013).

     Having      determined    that   Appellant   has    met   these    threshold

requirements, we proceed to review the merits of his appeal. “Revocation of

a probation sentence is a matter committed to the sound discretion of the


                                      -5-
J-S66002-15


trial court[,] and that court’s decision will not be disturbed on appeal in the

absence of an error of law or an abuse of discretion.” Commonwealth v.

Mazzetti, 9 A.3d 228, 230 (Pa. Super. 2010) (citation omitted), affirmed,

44 A.3d 58 (Pa. 2012).     Upon revocation of probation, a sentencing court

has all of the sentencing options that existed at the time of the original

sentence. 42 Pa.C.S.A. § 9771(b).

            In determining whether a sentence is manifestly
            excessive, the appellate court must give great
            weight to the sentencing court’s discretion, as he or
            she is in the best position to measure factors such as
            the nature of the crime, the defendant’s character,
            and the defendant’s display of remorse, defiance, or
            indifference.

Commonwealth v. Mouzon, 828 A.2d 1126, 1128 (Pa. Super. 2003).

            [However,] in all cases where the court “resentences
            an offender following revocation of probation … the
            court shall make as a part of the record, and disclose
            in open court at the time of sentencing, a statement
            of the reason or reasons for the sentence imposed.”
            Failure to comply with these provisions “shall be
            grounds for vacating the sentence or resentence and
            resentencing the defendant.”

Cartrette, supra at 1041, quoting 42 Pa.C.S.A. § 9721(b). “A trial court

need not undertake a lengthy discourse for its reasons for imposing a

sentence or specifically reference the statute in question, but the record as a

whole must reflect the sentencing court’s consideration of the facts of the

crime and character of the offender.” Commonwealth v. Crump, 995 A.2d

1280, 1283 (Pa. Super. 2010), appeal denied, 13 A.3d 475 (Pa. 2010).




                                     -6-
J-S66002-15


      Here, our review of the record reveals no abuse of sentencing

discretion by the trial court relative to Appellant’s latest violation of his

probation.   As stated by Appellant’s probation officer, Ashlee Lynn, at the

most recent probation violation on April 28, 2014:

             We are here revisiting the violation hearing for
             [Appellant]. We have been here a few times on this
             case, beginning on November 4th of 2013. …
             [Appellant] has had a continued failure and
             noncompliance with sex offender treatment … he has
             been given numerous opportunities with treatment.
             There are numerous issues. And he once again has
             been unsuccessfully discharged.

N.T., 4/28/14, at 2.

      Consonant with Ms. Lynn, Thomas Wolfe, an agent from the

Pennsylvania Board of Probation and Parole, testified, “We have tried our

best to give [Appellant] every opportunity to succeed in society, but he

refuses to participate in treatment, refuses to get gainful employment, and

continues to utilize marijuana.    And he does [Appellant’s] way [sic] and

doesn’t follow conditions at all, Your Honor.” Id. at 3.

      The trial court then heard from Appellant, who, inter alia, expressed

that he had “tried so hard to maintain myself,” and “just want[ed] another

shot.” Id. at 5.

      After hearing from the three witnesses, the trial court, without further

commentary, succinctly stated:

             I read the [PSI] report. I also read a report of the
             Pennsylvania Department of Probation and Parole.
             What we are going to do, we are going to revoke


                                     -7-
J-S66002-15


              [Appellant’s] period of probation and sentence [him]
              to a period of incarceration of not less than 18, nor
              more than 36 months, followed by a period of
              probation of three years, with the requirement of
              random drug screening, and [he is] to have no
              contact with the victim.

Id. at 6-7.

      Although the trial court spoke tersely in rendering its sentence, and

was required to state, in open court at the time of sentencing, the reasons

for its sentence, this requirement can be satisfied by the trial court

indicating, on the record, that it has been informed by a PSI report.

Commonwealth v. Reynolds, 835 A.2d 720, 734 (Pa. Super. 2003).

Moreover, the trial court’s commentary, supra, belies Appellant’s assertion

that the trial court “announced” Appellant’s sentence prior to reviewing the

PSI report. We therefore find Appellant’s first issue to be without merit.

      With regard to Appellant’s second issue, we recognize that pursuant to

42 Pa.C.S.A. § 9721(b), the trial court must consider the protection of the

public, the gravity of the offense, and the defendant's rehabilitative needs.

However, we again rely on well-settled jurisprudence, which holds that,

“[W]here      the   sentencing     judge   had   the   benefit   of   a   presentence

investigation report, it will be presumed that he or she was aware of the

relevant information regarding the defendant's character and weighed those

considerations      along   with   mitigating    statutory   factors.”     See   e.g.,

Commonwealth v. Clarke, 70 A.3d 1281, 1287 (Pa. Super. 2013).




                                           -8-
J-S66002-15



        In sum, our review of the record confirms the trial court’s familiarity

with Appellant, the nature and gravity of his offenses and serial probation

violations, and the clear need to protect the public in this case.      The trial

court established as much when it stated, “[Appellant’s original] sentence of

two to four years with a period of probation of three years was a mitigated

range    sentence,   which   sentence    [Appellant]   repeatedly   violated   as

witnessed by the number of violation hearings held.”                 Trial Court

Opinion, 2/13/15, at 4 (emphasis added).

        Based on the foregoing, we discern no abuse of discretion by the trial

court, and affirm Appellant’s judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2015




                                      -9-